WRIGHT, J.
The authorities cited by the plaintiff in error do-not appear to bear on the real question before us. They go to show in what cases one for whose benefit another covenants with a third person may sue directly in his own name. If this were a suit by Craig, Bingham, or Gross, for the money due them, possibly they 432] *would apply. This covenant was made by Miller with Beebe, to pay Craig, &c., and he now claims that his covenant,, though in fact made with Beebe, by operation of law was made with Craig, &c., either jointly or severally, and they alone can sue. The-general rule is that he alone with whom express contracts are madelias the legal interest in them, and alone can sue. Suits in the name of the endorsee of negotiable contracts, result from the statute; and the other cases where suits may be brought by the person beneficially interested, do not establish any new rule; they form exceptions from the old one. Beebe here has the legal interest and can sue; 8 Mass. 103; 5 O. 71.
The judgment is affirmed.